United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Westland, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2535
Issued: July 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 29, 2008 appellant, through her attorney, filed a timely appeal from a
December 27, 2007 nonmerit decision of the Office of Workers’ Compensation Programs
denying her request for reconsideration. As there is no merit decision within one year of the
filing date of this appeal, the Board lacks jurisdiction to review the merits of this case. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s request for further merit
review of her claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
This case is before the Board for the second time. On December 7, 2007 the Board
affirmed September 18, 2006 and May 9, 2007 decisions modifying appellant’s loss of wage1

See 20 C.F.R. §§ 501.2(c), 501.3.

earning capacity to zero and terminating her medical benefits.2 The Board found that she had no
continuing disability after September 19, 2006 due to her January 20, 1993 employment injury,
accepted by the Office for left ankle sprain. The Board determined that the reports from
Dr. Tara Long Scott, an attending podiatrist, did not address the relevant issue of whether
appellant had any further employment-related disability. The findings of fact and conclusions of
law from the prior decision are hereby incorporated by reference.
On December 14, 2007 appellant, through her attorney, requested reconsideration. In a
report dated September 7, 2007, Dr. Scott described her treatment of appellant for “chronic ankle
pain associated with a torn anterior tibiofibular ligament on the left ankle. The injury was
sustained while appellant was carrying mail at work that was over 40 pounds. The ligament was
surgically repaired 13 years ago; however, her symptoms were never alleviated and she
continues to experience pain and swelling.” Dr. Scott stated:
“Due to the chronic nature of this pathology, there may be occasions in which
[appellant] may have to decrease activity intermittently to manage her symptoms.
She will never be able to have a job that requires constant standing, and walking,
and will not be able to participate in her previous duties as an [employing
establishment] worker.”
By decision dated December 27, 2007, the Office denied appellant’s request for
reconsideration on the grounds that she did not submit evidence or argument sufficient to warrant
reopening her case for further review of the merits under section 8128. It determined that
Dr. Scott’s report contained no new information.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,3 the Office’s regulations provide that a claimant must:
(1) show that the Office erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by the Office; or (3) submit relevant and
pertinent new evidence not previously considered by the Office.4 To be entitled to a merit
review of an Office decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.5 When a claimant fails to

2

Docket No. 07-1653 (issued December 7, 2007). The Office accepted that appellant sustained a left ankle sprain
on January 20, 1993 when she slipped on ice. Appellant returned to work for four hours per day on January 25,
1993 and worked until October 14, 1993, when her temporary appointment ended. She received compensation for
total disability beginning January 12, 1994, when she underwent an excision of a thickened distal tibiofibular
ligament of the left ankle. In a decision dated March 27, 1997, the Office reduced appellant’s compensation based
on its finding that she had the capacity to earn wages as a medical assistant.
3

5 U.S.C. §§ 8101-8193. Section 8128(a) of the Act provides that “[t]he Secretary of Labor may review an
award for or against payment of compensation at any time on her own motion or on application.”
4

20 C.F.R. § 10.606(b)(2).

5

Id. at § 10.607(a).

2

meet one of the above standards, the Office will deny the application for reconsideration without
reopening the case for review on the merits.6
The requirements for reopening a claim for merit review do not include the requirement
that a claimant submit all evidence which may be necessary to discharge his burden of proof.7
The requirements pertaining to the submission of evidence in support of reconsideration only
specifies that the evidence be relevant and pertinent and not previously considered by the
Office.8 If the Office should determine that the new evidence submitted lacks substantive
probative value, it may deny modification of the prior decision, but only after the case has been
reviewed on the merits.9
ANALYSIS
The Board affirmed Office decisions dated September 18, 2006 and May 9, 2007
modifying appellant’s loss of wage-earning capacity to zero and terminating her authorization for
medical treatment. The Board further affirmed the determination that appellant had no workrelated disability after September 19, 2006, finding that Dr. Scott failed to address the relevant
issue of whether appellant had any continuing disability for employment.
With her request for reconsideration, appellant submitted a new medical report from
Dr. Scott, who diagnosed chronic ankle pain due to a torn left anterior tibiofibular ligament from
an employment injury 13 years earlier. Dr. Scott noted that the tear had been surgically repaired
but found that appellant continued to experience symptoms. She opined that due to the “chronic
nature” of appellant’s condition, she was unable to perform her previous work duties. In its
December 27, 2007 decision, the Office found that Dr. Scott’s report contained no new evidence
sufficient to warrant reopening appellant’s case for further merit review of her claim. Her
opinion that appellant was unable to perform her date-of-injury position, however, pertained
directly to the issue of whether she had continuing employment-related disability.
In order to require merit review, it is not necessary that the new evidence be sufficient to
discharge appellant’s burden of proof. Instead, the requirement pertaining to the submission of
evidence in support of reconsideration only specifies that the evidence be relevant and pertinent
and not previously considered by the Office.10 As the September 7, 2007 report from Dr. Scott
constituted new and relevant medical evidence, the Board finds that the Office improperly denied
her request for review of the merits of the claim. The case will be remanded to the Office to
conduct an appropriate merit review of the claim. Following this and such other development as
deemed necessary, the Office shall issue a merit decision on the claim.

6

Id. at § 10.608(b).

7

Billy B. Scoles, 57 ECAB 258 (2005); Donald T. Pippin, 53 ECAB 631 (2003).

8

Id.

9

See Annette Louise, 53 ECAB 783 (2003).

10

See Billy B. Scoles and Donald T. Pippin, supra note 7.

3

CONCLUSION
The Board finds that the Office improperly refused to reopen appellant’s case for further
review of the merits of her claim pursuant to section 8128.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 27, 2007 is set aside and the case is remanded for
further proceedings consistent with this opinion of the Board.
Issued: July 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

